Citation Nr: 0940351	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-34 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement for private medical 
services the Veteran received at Lakeland Regional Medical 
Center (LRMC) in Lakeland, Florida from February 12, 2007 to 
February 16, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1944 to October 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2007 
decision of the Tampa, Florida VAMC that granted payment or 
reimbursement for all the care that the Veteran received at 
LRMC from February 8, 2007 to February 11, 2007, but denied 
payment or reimbursement for all the care he received from 
February 12, 2007 to February 16, 2007.  

In the Veteran's November 2007 VA Form 9, substantive appeal, 
he requested a Travel Board.  Such a hearing was scheduled 
for January 16, 2009; however, in a statement received on 
January 7, 2009, the Veteran withdrew his hearing request.  
In June 2009, the Board sought an advisory medical opinion 
from the Veterans Health Administration (VHA).  In October 
2009, the Veteran submitted additional argument with a waiver 
of initial Agency of Jurisdiction (AOJ) consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. At the time of the Veteran's treatment at LRMC from 
February 12, 2007 to February 16, 2007, his sole service-
connected disability was a psychiatric disability, rated 100 
percent.

2. It is not shown that the medical services that the Veteran 
received at LRCM from February 12, 2007 to February 16, 2007, 
were of such nature that delay would have been hazardous to 
his life or health, nor were they of such nature that he 
could not have been safely transferred to a VA or other 
Federal facility.




CONCLUSION OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of private medical services are not met for 
treatment the Veteran received at LRMC from February 12, 2007 
to February 16, 2007.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 17.52, 17.120, 
17.130, 17.1000-17.1002, 17.1004 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA and its implementing regulations do not apply to 
claims for benefits governed by 38 C.F.R. Part 17 (the 
governing regulations for reimbursement of private medical 
expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  
A November 2007 statement of the case (SOC) provided the 
Veteran with notice of the statutes and regulations that 
apply to his case.
Legislation signed by the President in October 2008, and 
designated as the Veterans' Mental Health and Other Care 
Improvements Act of 2008, provides for amendments to 
38 U.S.C.A. §§ 1725 and 1728 (pertaining to reimbursement of 
medical expenses).  The changes do not include any critical 
to the circumstances of the instant case.

B.	Factual Background

A June 1968 rating decision assigned a 100 percent rating for 
the Veteran's service-connected psychiatric disability, 
effective August 28, 1967.  

Private treatment records from LMRC show that, on February 8, 
2007, the Veteran was transported to their emergency 
department after experiencing an episode of vertigo and 
twisting/fracturing his right ankle after he fell to the 
ground.  He was admitted to the medical floor and, on 
February 9, 2007, underwent an open reduction and internal 
fixation of the right ankle.  After the operation, he 
experienced respiratory insufficiency and acute pulmonary 
edema, and was transferred to the medical intensive care unit 
(ICU).  The Veteran responded to the medical treatment and, 
after his condition improved, on February 12, 2007, he was 
transferred back to the medical floor where he continued 
treatment, including oxygen therapy.  On February 16, 2007, 
he was discharged to a skilled nursing facility on oxygen.

In a statement received in July 2007, the Veteran provided a 
time line of the pertinent events starting from February 8, 
2007.  He states that, on that day, he fell and broke his 
ankle.  After contacting VA, he was instructed to call 911.  
When the ambulance arrived, he requested that he be taken to 
the VAMC in Tampa, Florida, but was advised the ambulance 
could not leave Polk County and was taken to LRMC where he 
underwent right ankle surgery on February 9, 2007.  He then 
states that the only thing he remembers after that is on, 
February 16, 2007, he was placed into a van while sitting in 
a wheelchair with an oxygen tube and taken to Wedgewood 
Health Care Center.  The Veteran describes his entire 
hospital stay as a "complete blank," and says he was later 
told that he had spent four days in the ICU for respiratory 
problems.
As there was no indication in the record that a VA physician 
had determined whether, based on sound medical judgment, the 
Veteran, after receiving emergency treatment, could have been 
transferred from LRMC (a non-VA facility) to a VA medical 
center for continued treatment, in June 2009, the Board 
sought a VHA advisory opinion from a pulmonologist.  
Specifically, the Board asked the VHA consultant to opine as 
to whether, on February 12, 2007, based on the factual 
evidence associated with the record and accepted medical 
practices, it would have been medically sound and appropriate 
to transfer the Veteran to a VA facility rather than a step 
down facility at LRMC.  In an opinion dated in July 2009, a 
VA-contracted physician from the University of Pennsylvania 
Medical Center (with board certifications in pulmonary 
medicine, critical care medicine, and internal medicine), 
stated:

In reviewing the medical record I can say with a 
reasonable degree of medical certainty that in the 
immediate post-operative period following surgery 
on February 9, 2007 that the [Veteran] did develop 
critical illness and pulmonary edema requiring 
admission to an intensive care unit.  It is also 
with a reasonable degree of medical certainty that 
this acute medical condition resolved by February 
11, 2007 with appropriate medical management.  It 
is my opinion and based upon my experience that the 
[Veteran] was stable for transfer from a medical 
intensive care unit on February 11, 2007.  It is 
also with a reasonable degree of medical certainty 
that [he] could have undergone medical transport by 
an approved ALS (Advanced Life Support) ambulance 
service to any comparable nearby facility.  This is 
based on the medical record demonstrating stable 
vital signs, stable respiratory physiology, and the 
self assessment by the staff at [LRMC] that he was 
fit for transfer to their own [medical surgical] 
unit.  Such transfer could include any acute care 
Veteran's Affairs hospital located within 2 hours 
of ground transport to [LRMC].

In a letter received in October 2009, the Veteran stated that 
while he was hospitalized at LRMC, his niece attempted to 
have him transported to the VAMC in Tampa, Florida.  This 
included discussions with a social worker who told his niece 
that arrangements were being made to transfer him to the 
Tampa VAMC until it was "post-poned, without comment."  
After he was transferred to the Lakeland nursing home, the 
Veteran stated he contacted his sister-in-law who was able to 
arrange for him to be transferred (by private transportation) 
to the Tampa VAMC.

C.	Legal Criteria and Analysis

There is no evidence (and the Veteran does not allege) that 
the services he received at LRMC were pre-authorized.  
Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.

Under 38 U.S.C.A. § 1728, VA is required to pay or reimburse 
veterans for medical expenses incurred in non-VA facilities 
where: (1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care of services were rendered to 
a Veteran for an adjudicated service-connected disability, 
for a nonservice-connected disability associated with and 
held to be aggravating a service-connected disability, or for 
any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability; and 
(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical or treatment 
had been or would have been refused.  See also 38 C.F.R. 
§ 17.120.  All three of these statutory requirements must be 
met before any payment may be authorized.  See Hayes v. 
Brown, 6 Vet. App. 66, 68 (1993).  

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.
(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here).

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. § 1728 for the emergency treatment provided.  
38 C.F.R. § 17.1002.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran had a service-connected psychiatric disability, 
rated 100 percent, at the time of his February 8, 2009 to 
February 16, 2007 hospitalization/treatment at LRMC.  
Therefore, he is potentially eligible for 
payment/reimbursement of private medical expenses under 
38 U.S.C.A. § 1728 for the care he received at LRMC during 
that time period.  However, in order for him to receive such 
payment/ reimbursement, the evidence must show that the LRMC 
care was rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  As an initial 
matter, the Board notes that reimbursement/payment was 
approved for private medical services the Veteran received at 
LRMC from February 8, 2007 to February 11, 2007, as treatment 
during that time frame was determined to have been rendered 
in a medical emergency, and discontinued following that date 
because the AOJ determined that the Veteran became stable for 
transfer to a VA facility on February 12, 2007.  

It is neither shown, nor alleged, that a VA medical facility 
was unavailable for the time period in question, the critical 
factor in this claim is whether transferring the Veteran to 
the Tampa VAMC was medically feasible.  The record does not 
show that from February 12, 2007 to February 16, 2007, the 
Veteran faced an imminent danger to his life or health.  In a 
July 2009 VHA advisory opinion, the VHA consultant reviewed 
the Veteran's inpatient records from LRMC and found that 
while he was critically ill with pulmonary edema and required 
admission to an ICU unit from February 8, 2007 to February 
11, 2007, after that date, his vital signs and respiratory 
physiology stabilized and he was deemed fit for transfer from 
LRMC's ICU unit to their step down facility.  Therefore, in 
the VHA consultant's opinion, the Veteran could have been 
transported by an ALS ambulance to any comparable nearby 
facility, such as an acute care VA hospital located within 2 
hours of ground transport from LRMC.  As this opinion was by 
a physician (who specializes in pulmonary medicine, critical 
care medicine, and internal medicine), was based on a review 
of the record, and includes explanations of the rationale, it 
has substantial probative value.  Because there is no 
competent (medical) evidence showing that the Veteran 
remained in critical care after February 11, 2007, it is 
persuasive.  Accordingly, reimbursement/ payment for private 
medical services the Veteran received at LRMC from February 
12, 2007 to February 26, 2007 is not warranted under 
38 U.S.C.A. § 1728.

Although the Veteran is not eligible for payment or 
reimbursement under 38 U.S.C.A. § 1728, the Board must still 
consider whether such is warranted under 38 U.S.C.A. § 1725.  
However, as with Section 1728, one of the necessary criteria 
under this section is that the treatment for which payment or 
reimbursement is sought must be for continued medical care 
(beyond the initial emergency evaluation/treatment) that is 
considered an emergency and of such nature that the veteran 
could not have been safely discharged or transferred to a VA 
or other Federal facility.  In other words, a medical 
emergency lasts only until the time that the veteran becomes 
stabilized.  

As discussed above, the Veteran was initially brought to the 
LRMC on February 8, 2007, for emergency treatment after 
experiencing an episode of vertigo and twisting/fracturing 
his right ankle.  On February 9, 2007, he underwent an open 
reduction and internal fixation of the right ankle.  
Immediately thereafter he experienced complications from the 
surgery and was admitted to the ICU; however, by February 11, 
2007, his condition had stabilized and, on February 12, 2007, 
he was transferred to a step down facility also at LRMC.  See 
treatment records from LRMC.  In July 2009, the VHA 
consultant opined that the continued medical care that the 
Veteran received at LRMC after February 11, 2007, was not of 
such critical nature that he could not have been transferred 
to a nearby VA facility.  See July 2009 VHA advisory opinion.  
As all requirements under 38 U.S.C.A. § 1725 must be 
satisfied for payment/reimbursement to be authorized, the 
Veteran's claim for payment/reimbursement for the private 
medical services he received at LRMC from February 12, 2007 
to February 16, 2007, under this section is unsubstantiated..

In a letter received in October 2009, the Veteran states that 
while he was hospitalized at LRMC, family members attempted 
to have him transferred to the Tampa VAMC but, for reasons 
unknown to him or his family members, this was not done until 
he after he had been transferred to the Lakeland nursing 
home.  While the Board is sympathetic to the Veteran's 
plight, the information he has provided does not speak to 
whether he was medically stable for transfer after February 
11, 2007; this is the determinative factor in this matter.

In summary, as the medical emergency requirement is not met 
under 38 U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725, the 
preponderance of the evidence is against this claim and it 
must be denied.


ORDER

The appeal to establish entitlement to payment or 
reimbursement for the private medical services the Veteran 
received at LRMC from February 12, 2007 to February 16, 2007, 
is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


